DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification contains numerous references to U.S. patent applications identified only by the attorney’s docket number (i.e., in paragraph [0066]).  Applicant is encouraged to update the specification to properly identify the U.S. patent applications by U.S. serial number and/or U.S. Patent Publication Number or U.S. Patent Number, where appropriate, taking care that the updated information is complete and accurate, and that no new matter is introduced.
Appropriate correction is required.
Claim Objections
Claims 1-23 are objected to because of the following informalities:  
In claim 1, line 17, and in claim 14, line 15, there is insufficient antecedent basis for “said jaw” since it is uncertain whether “said jaw” refers to the first jaw or the second jaw as recited in claim 1 and claim 14.  For examination purposes, “said jaw” is treated as referring to the first jaw, since the claims recite that the staple cartridge is seated in the first jaw.
In claim 15, line 2, it appears that “near-filed” should be changed to – near field --.  
Claims 2-13 and 16-23 are objected to as depending from an objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano et al. (US Pat. Publ. No. 2018/0125590).
With respect to claim 14, Giordano et al. disclose a stapling assembly comprising a stapling instrument 3010 (fig. 51, [0209]) comprising a housing (handle 3012, fig. 51, [0209]), a shaft 3014 (fig. 51, [0209]), an end effector 3016 (fig. 51, [0209]) comprising a first jaw (staple channel 3026, fig. 51, [0182]) and a second jaw (anvil 3028, fig. 51, [0182]), a power source (battery 64, fig. 7, [0075]), a power circuit (circuit in control unit 300 including power circuit 404, figs. 12 and 19, [0090], [0111]) in communication with the power source and comprising a power coil system (coil 302, coil 402, figs. 12 and 19, [0090], coil 302 delivers power to and transmits data to and from transponders, [0093]), and a staple cartridge 3038 (fig. 54, [0215]) seatable in the first jaw (fig. 51) comprising a cartridge body (Annotated Figure A), staples ([0071]), a first electronic circuit (transponder circuit, fig. 55, [0216]) that is powered by the power coil system when the staple cartridge is seated in the first jaw (the transponder 3212 is powered by the inductive element, [0205], [0211]), and a second electronic circuit (transponder circuit, fig. 55, [0216]) that is powered by the power coil system when the staple cartridge is seated in the first jaw (the transponder 3212 is powered by the inductive element, [0205], [0211]).  Giordano et al. disclose that the end effector may include additional transponders, with each transponder having one or more dedicated sensors ([0205]).  Since Giordano et al. disclose that the end effector may include more than one transponder and that each transponder includes a transponder circuit (fig. 55, [0216]), Giordano et al. is considered to disclose a second electronic circuit.      

    PNG
    media_image1.png
    449
    314
    media_image1.png
    Greyscale

	With respect to claim 16, Giordano et al. disclose the first electronic circuit comprises sensors 3235 (fig. 55, [0216]) that transmit discrete signals to the microchip 3254 (fig. 55, [0216]), and therefore is considered to disclose a discrete data transmitter.  
	With respect to claim 17, Giordano et al. disclose the first electronic circuit comprises a memory circuit (non-dynamic memory device 3257, fig. 55, [0216]) and a data transmission circuit (microchip 3254 containing circuitry, fig. 55, [0216], [0217]) that receives discrete signals of the data stored in the memory circuit ([0216], [0217]), and therefore is considered to disclose the data transmission circuit is configured to intermittently emit data stored in the memory circuit.   
	With respect to claim 18, Giordano et al. disclose a first antenna circuit configured to communicate with the first electronic circuit (antenna 3202 transmits and receives signals from the transponder, [0206]), wherein the first antenna circuit is operable to supply an interrogation signal to the first electronic circuit (antenna 3202 transmits and receives interrogation signals from the transponder, [0206]), and the first electronic circuit is configured to emit data in response to receiving the interrogation signal (the transponder emits the data regarding the cartridge, [0205], [0206]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US Pat. Publ. No. 2018/0125590) in view of Shelton et al. (US Pat. Publ. No. 2019/0200998).
With respect to claim 1, Giordano et al. disclose a stapling assembly for treating patient tissue comprising a stapling instrument 3010 (fig. 51, [0209]) comprising a housing (handle 3012, fig. 51, [0209]), a shaft 3014 (fig. 51, [0209]), an end effector 3016 (fig. 51, [0209]) comprising a first jaw (staple channel 3026, fig. 51, [0182]) and a second jaw (anvil 3028, fig. 51, [0182]), a power source (battery 64, fig. 7, [0075]), a power circuit (circuit in control unit 300 including power circuit 404, figs. 12 and 19, [0090], [0111]) in communication with the power source and comprising a power coil in the end effector (coils 3224, 3226 on the end effector on the distal side of the articulation joint, [0213], fig. 53, coil 302, coil 402, figs. 12 and 19, [0090], coils deliver power to and transmit data to and from transponders, [0093]), and a staple cartridge 3038 (fig. 54, [0215]) seatable in the first jaw (fig. 51) comprising a cartridge body (Annotated Figure A), staples ([0071]), a first electronic circuit (transponder circuit, fig. 55, [0216]) that is powered by the power coil when the staple cartridge is seated in the first jaw (the transponder 3212 is powered by the inductive element, [0205], [0211]) and that comprises an RFID device including data regarding the cartridge ([0216]), and a second electronic circuit (transponder circuit, fig. 55, [0216]) that is powered by the power coil when the staple cartridge is seated in the first jaw (the transponder 3212 is powered by the inductive element, [0205], [0211]).  Giordano et al. disclose that the end effector may include additional transponders, with each transponder having one or more dedicated sensors ([0205]).  Since Giordano et al. disclose that the end effector may include more than one transponder and that each transponder includes a transponder circuit (fig. 55, [0216]), Giordano et al. is considered to disclose a second electronic circuit.   Giordano et al. fail to disclose the first electronic circuit including a near-field communication tag, and the second electronic circuit configured to monitor a parameter of patient tissue positioned intermediate the staple cartridge and the second jaw.
Shelton et al. disclose a stapling instrument including a staple cartridge 200012 (fig. 63, [0624])) seatable in a jaw, and a near-field communication tag (near-field communication receiver 200064, fig. 66, [0638]) on the stapling instrument, to provide on-the fly input pairing ([0638]).  Shelton et al. disclose providing sensors on the staple cartridge to monitor both staple cartridge parameters and patient tissue parameters ([0624]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stapling assembly of Giordano et al. to substitute a near-field communication tag as taught by Shelton et al. for the RFID device to provide on-the-fly input pairing, and to provide the second electronic circuit with sensors to monitor patient tissue parameters as taught by Shelton et al. to provide monitoring of both cartridge data and parameters and tissue parameters, especially since Giordano et al. disclose monitoring a plurality of conditions of the end effector during stapling, including position, displacement, pressure, and load ([0205]). 
With respect to claim 3, Giordano et al. disclose that the second jaw 3028 is rotatable relative the first jaw 3026 (fig. 51, [0182]).  
With respect to claim 4, Giordano et al. disclose the first electronic circuit comprises sensors 3235 (fig. 55, [0216]) that transmit discrete signals to the microchip 3254 (fig. 55, [0216]), and therefore is considered to disclose a discrete data transmitter.  
With respect to claim 5, Giordano et al. disclose the first electronic circuit comprises a memory circuit (non-dynamic memory device 3257, fig. 55, [0216]) and a data transmission circuit (microchip 3254 containing circuitry, fig. 55, [0216], [0217]) that receives discrete signals of the data stored in the memory circuit ([0216], [0217]), and therefore is considered to disclose the data transmission circuit is configured to intermittently emit data stored in the memory circuit.   
With respect to claim 6, Giordano et al. disclose a first antenna circuit configured to communicate with the first electronic circuit (antenna 3202 transmits and receives signals from the transponder, [0206]), wherein the first antenna circuit is operable to supply an interrogation signal to the first electronic circuit (antenna 3202 transmits and receives interrogation signals from the transponder, [0206]), and the first electronic circuit is configured to emit data in response to receiving the interrogation signal (the transponder emits the data regarding the cartridge, [0205], [0206]).
With respect to claims 7 and 19, Giordano et al. fail to disclose the second electronic circuit comprising a data transmission circuit configured to continuously emit data.
Shelton et al. disclose a stapling instrument including an end effector including transmitters 200096 (fig. 69, [0663]) that continuously ping a receiver to communicate with a transponder on the cartridge (fig. 69), to triangulate the position of the instruments ([0663]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stapling assembly of Giordano et al. to include in the second electronic circuit a data transmission circuit configured to continuously emit data as taught by Shelton et al. to triangulate the position of the instruments. 
With respect to claims 8 and 20, Giordano et al. fail to disclose the second electronic circuit comprising a data transmission circuit configured to emit data without a prompt for the stapling instrument.
Shelton et al. disclose a stapling instrument including an end effector including transmitters 200096 (fig. 69, [0663]) that continuously ping a receiver to communicate with a transponder on the cartridge (fig. 69), to triangulate the position of the instruments ([0663]).  Since the transmitters continuously ping the receiver, the transmitters are considered to emit data without a prompt.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stapling assembly of Giordano et al. to include in the second electronic circuit a data transmission circuit configured to emit data without a prompt as taught by Shelton et al. to triangulate the position of the instruments. 
With respect to claim 12, Giordano et al. disclose the housing comprises a handle 3012 (fig. 51, [0209]).  
With respect to claim 13, Giordano et al. disclose that the housing is configured to be attached to a robotic surgical instrument.  Giordano et al. disclose that the surgical assembly may be applied to robotic assisted surgery, and therefore is considered to be configured to be attached to a robotic surgical instrument.  
With respect to claim 15, Giordano et al. disclose the stapling assembly of claim 14, but fail to disclose the first electronic circuit including a near-field communication tag, and the second electronic circuit configured to monitor a parameter of patient tissue positioned intermediate the staple cartridge and the second jaw.
Shelton et al. disclose a stapling instrument including a staple cartridge 200012 (fig. 63, [0624])) seatable in a jaw, and a near-field communication tag (near-field communication receiver 200064, fig. 66, [0638]) on the stapling instrument, to provide on-the fly input pairing ([0638]).  Shelton et al. disclose providing sensors on the staple cartridge to monitor both staple cartridge parameters and patient tissue parameters ([0624]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stapling assembly of Giordano et al. to substitute a near-field communication tag as taught by Shelton et al. for the RFID device to provide on-the-fly input pairing, and to provide the second electronic circuit with sensors to monitor patient tissue parameters as taught by Shelton et al. to provide monitoring of both cartridge data and parameters and tissue parameters, especially since Giordano et al. disclose monitoring a plurality of conditions of the end effector during stapling, including position, displacement, pressure, and load ([0205]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US Pat. Publ. No. 2018/0125590) in view of Shelton et al. (US Pat. Publ. No. 2019/0200998) as applied to claim 1 above, and further in view of Baxter et al. (US Pat. Publ. No. 2016/0128694).
Giordano et al. fails to disclose the first jaw is rotatable relative to the second jaw.
Baxter et al. disclose a stapling assembly including a jaw 1001 (fig. 1) comprising a cartridge, and a jaw 1002 (fig. 1) comprising an anvil, and that the anvil jaw may be rotatable relative to the cartridge jaw, or the cartridge jaw may be rotatable relative to the anvil jaw.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stapling assembly of Giordano et al. so that the first jaw is rotatable relative to the second jaw as taught by Baxter et al., since reversing the rotatable jaw would provide no particular mechanical disadvantage, would involve only a repositioning of the elements of the device, and since there does not appear to be any particular disclosed mechanical advantage to having either the anvil jaw or the cartridge jaw rotate, especially since Baxter et al. disclose that a surgical stapling device may be configured with either a rotatable first jaw or rotatable second jaw.  MPEP 2144.04 VI C.  
Allowable Subject Matter
Claims 9-11 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection to the claims and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
With respect to claims 9 and 21, the prior art fails to disclose or teach the apparatus of claims 1 and 14, wherein said first electronic circuit comprises a first plurality of components configured to draw a first rate of power, wherein said second electronic circuit comprises a second plurality of components to draw a second rate of power, and wherein said first rate of power and said second rate of power are different.
Claims 10-11 and claims 22-23 depend from claims 9 and 21, respectively, and would likewise be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zand et al. (WO 2006/113394) discloses an electronic circuit for determining tissue parameters (fig. 1).
Forsell (US Pat. Publ. No. 2012/0029550) discloses a surgical assembly including a plurality of electronic circuits (fig. 38).
Schwarz et al. (US Pat. Publ. No. 2020/0061385) disclose a patient treating device including a plurality of independent circuits ([0142]).
	Shelton et al. (US Pat. Publ. No. 2018/0375165) disclose a surgical stapler including a circuit to monitor the electrical current discharged from the battery at a first rate and a second rate ([0093]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        22 September 2022